
 
Exhibit 10.2




SECURED REVOLVING LOAN NOTE



$5,000,000.00  
__________________, 2010
   
                                                                      New
York   NY



                As and when provided by the terms of that certain Revolving Loan
and Security Agreement of even date herewith, or as it may be subsequently
amended, signed by the undersigned as “Borrower” (“Loan Agreement”), For Value
Received, the undersigned (the “Borrower”) jointly and severally promises to pay
to the order of STERLING NATIONAL BANK (the “Lender”), in care of Sterling
National Bank, as Agent pursuant to the Loan Agreement (the “Agent”), at  500
Seventh Avenue, New York NY 10018-4502, the principal sum of Five Million
Dollars ($5,000,000.00), or such lesser principal amount actually advanced
pursuant to the Loan Agreement.


This Note bears interest during each calendar month from the date hereof until
paid as set forth in the Loan Agreement.  Interest is to be paid at time
intervals as set forth in the Loan Agreement.  In no event is the interest rate
to be higher than the maximum lawful rate.  Interest is calculated on a daily
basis upon the unpaid balance with each day representing 1/360th of a year.


All payments on this Note are to be made in immediately available lawful money
of the United States by the Agent’s direct charge to Borrower’s and Guarantor’s
deposit accounts with the Agent.  In addition to the provision above for direct
charge of payments due, the Agent is hereby authorized, at its sole and absolute
discretion, to debit any other of the Borrower’s or Guarantor’s accounts for
payments due as set forth in the Loan Agreement.  This authorization does not
affect the Borrower’s obligations to pay when due all amounts payable under this
Note, whether or not there are sufficient funds therefor in such accounts.  The
foregoing authorization is in addition to, and not in limitation of, any rights
of setoff.


In the event and during the continuance of a Default (as defined in the Loan
Agreement), the Agent in its discretion may  impose the accrual of
default  interest  on all amounts payable hereunder at a rate equal to five (5%)
percent per annum (the “Default Rate”) in addition to the interest rate
otherwise payable hereunder.  Borrower acknowledges that: (i) such additional
Default Rate is a material inducement to Lender to make the loan; (ii) Lender
would not have made the loan in the absence of the agreement of the Borrower to
pay such additional Default Rate; (iii) such additional Default Rate represents
compensation for increased risk  to Lender that the loan will not be repaid; and
(iv) such additional Default Rate is not a penalty and represents a reasonable
estimate of (a) the cost to Lender in allocating its resources (both personnel
and financial) to the ongoing review, monitoring, administration and collection
of the loan and (b) compensation to Lender for losses that are difficult to
ascertain.


In the event any payment is received by the Agent more than ten (10) days after
the date due, the Agent may assess, in its discretion, and the undersigned is to
pay, to the extent permitted by law, to Lender a late charge of five (5%)
percent of the overdue payment.  Any such late charge so assessed by Agent is
immediately due and payable.  Any payment received after 3:00 P.M. on a banking
day (other than as advanced or debited later than such time by the Agent or any
Lender) is deemed received on the next succeeding banking day.

 
 

--------------------------------------------------------------------------------

 



This Note is secured by the Collateral as defined in the Loan
Agreement.  Capitalized terms  used and not otherwise defined in this Note have
the meaning set forth in the Loan Agreement.  The terms and provisions of the
Loan Agreement are incorporated herein by reference.  In the event of conflict,
ambiguity or inconsistency between the terms of the Loan Agreement and the terms
hereof, the terms of the Loan Agreement prevail.


Except as otherwise specified in the Loan Agreement, each payment made in
respect of this Note is to be applied first to the payment of any expenses or
charges payable hereunder and accrued interest, and the balance applied to
principal amounts due under this Note.


The undersigned hereby waives demand, notice of non-payment, protest,  and all
other  notices or demands whatsoever, and hereby consents that without notice to
and without releasing the liability  of any party, the obligations evidenced by
this Note or the Loan Agreement may from time to time,  in whole or part, be
renewed, extended, modified, accelerated, compromised, settled or released
by  Lender.


Lender’s books and records are prima facie evidence of the amount of the
obligations and are binding upon Borrower absent manifest error.


Lender is hereby authorized to fill in any blank spaces in  this  Note and to
date this  Note as of the applicable date and to correct patent errors herein.


Pursuant to Section 5-1401 of the New York General Obligations Law, the
substantive laws of the State of New York, without regard to the choice of law
principles that might otherwise apply to defer to the substantive laws of
another jurisdiction, shall govern the validity, construction, enforcement and
interpretation of this Note.


BORROWER, AGENT AND LENDERS EACH HEREBY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN
ANY LITIGATION RELATING TO THIS NOTE OR OTHER LOAN DOCUMENTS AS AN INDUCEMENT TO
THE ACCEPTANCE BY LENDER OF THIS NOTE.


Witness:
/s/  Lawrence David Swift
Lawrence David Swift, Esq
SPAR Group, Inc.
   By:  /s/ James R.
Segreto                                                      
James R. Segreto
Chief Financial Officer,
Treasurer and Secretary
   
Witness:
/s/  Lawrence David Swift
Lawrence David Swift, Esq
SPAR Incentive Marketing, Inc.
   By:  /s/ James R.
Segreto                                                      
James  R. Segreto
Chief Financial Officer,
Treasurer and Secretary





Signatures continued on following page…..

 
2

--------------------------------------------------------------------------------

 

…. Continuation of signatures to Revolving Loan Note


Witness:
/s/  Lawrence David Swift
Lawrence David Swift, Esq
PIA Merchandising Co., Inc.
   By:  /s/ James R.
Segreto                                                      
James R. Segreto
Chief Financial Officer,
Treasurer and Secretary
   
Witness:
/s/  Lawrence David Swift
Lawrence David Swift, Esq
Pivotal Sales Company
   By:  /s/ James R.
Segreto                                                      
James R. Segreto
Chief Financial Officer,
Treasurer and Secretary
   
Witness:
/s/  Lawrence David Swift
Lawrence David Swift, Esq
National Assembly Services, Inc.
   By:  /s/ James R.
Segreto                                                      
James R. Segreto
Chief Financial Officer,
Treasurer and Secretary
   
Witness:
/s/  Lawrence David Swift
Lawrence David Swift, Esq
SPAR Acquisition, Inc.
   By:  /s/ James R.
Segreto                                                      
James R. Segreto
Chief Financial Officer,
Treasurer and Secretary
   
Witness:
/s/  Lawrence David Swift
Lawrence David Swift, Esq
   SPAR Trademarks, Inc.
   By:  /s/ James R.
Segreto                                                      
James R. Segreto
Chief Financial Officer,
Treasurer and Secretary
   
Witness:
/s/  Lawrence David Swift
Lawrence David Swift, Esq.
SPAR Marketing Force, Inc.
   By:  /s/ James R.
Segreto                                                      
James R. Segreto
Chief Financial Officer,
Treasurer and Secretary
   
Witness:
/s/  Lawrence David Swift
Lawrence David Swift, Esq.
SPAR, Inc.
   By:  /s/ James R.
Segreto                                                      
James R. Segreto
Chief Financial Officer,
Treasurer and Secretary



Signatures continued on following page…..

 
3

--------------------------------------------------------------------------------

 

…. Continuation of signatures to Revolving Loan Note


Witness:
/s/  Lawrence David Swift
Lawrence David Swift, Esq.
SPAR/Burgoyne Retail Services, Inc.
f/k/a Retail Information, Inc.
   By:  /s/ James R.
Segreto                                                      
James R. Segreto
Chief Financial Officer,
Treasurer and Secretary
   
Witness:
/s/  Lawrence David Swift
Lawrence David Swift, Esq.
SPAR Group International, Inc.
   By:  /s/ James R.
Segreto                                                      
James R. Segreto
Chief Financial Officer,
Treasurer and Secretary

 
 
4


--------------------------------------------------------------------------------
